Case 2:19-cv-00256-NT Document 35-1 Filed 12/12/19 Page 1 of 3                      PageID #: 363



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

Federal National Mortgage Association             CIVIL ACTION NO: 2:19-cv-00256-NT

                Plaintiff

                       vs.                        RE:
                                                  42 Plummer Drive, Raymond, ME 04071

Karen E. Greenleaf                                Mortgage:
                                                  May 11, 2007
                                                  Book 25116, Page 105

            Defendant
Lumina Media LLC
Midland Funding LLC

                Party-In-Interest

                             AFFIDAVIT OF MARC R. BERNINGER

I, Marc R. Berninger, hereby depose and state the following:

   1. I have been employed by Nationstar Mortgage, LLC doing business as Mr. Cooper

       (“Nationstar”) for 5.5 years.

   2. I have worked in the mortgage default industry for 7.5 years.

   3. Based upon my experience, I am personally familiar with the record keeping practices of

       Nationstar, Seterus, Inc. and servicers and investors throughout the mortgage default

       industry, including Federal National Mortgage Association.

   4. My current position at Nationstar is Default Case Analyst II and Assistant Secretary.

   5. I have testified as a qualified witness over one hundred times in the state and Federal Court.

   6. I have personally reviewed the records of Nationstar as they relate to the loan to Karen E.

       Greenleaf currently serviced by Nationstar.

   7. In addition to the three (3) Loan Modifications executed by Karen E. Greenleaf (which I

       have found to be accurate) I have reviewed the judgment figures from Nationstar concerning
Case 2:19-cv-00256-NT Document 35-1 Filed 12/12/19 Page 2 of 3                       PageID #: 364



      this loan and found them to be accurate as admitted into evidence as Exhibits 6, 7, 8, and 10.

  8. Karen E. Greenleaf admitted in the loan modifications her default under the terms of the

      subject Note and Mortgage and the amounts due and owing.

  9. This affidavit is provided pursuant to the Court’s order of November 12, 2019 for

      clarification on certain factual issues.

  10. I initially testified in this matter on November 12, 2019.

  11. I have researched the mortgage audit performed for the Osceola Registry of Deeds and,

      while that research continues, the review of that report indicates the following:

      a)      There is no evidence of the qualifications of the auditors.

      b)      The company which performed the so-called audit is owned by an individual named

              David Krieger and operates as DK Consultants.

      c)      The Orlando Sentinel reported that David Krieger is a convicted felon and was at

              one time banned from working with the Department of Housing and Urban

              Development.

      d)      The so-called audit was investigated by the Osceola County Sheriff and that office

              “didn’t find a single crime.”

      e)      The articles related to the so-called audit are attached hereto as Exhibits A and B.

  12. Attached hereto as Exhibit C is the printout from Seterus, Inc.’s “Pulse” record keeping

      system which matches those records previously admitted into evidence by this Court as

      Exhibit 10 on November 12, 2019 for the time period September of 2013 to June of 2013.

  13. Attached hereto as Exhibit D is the Loan Sale Agreement referenced in the Power of

      Attorney admitted into evidence as a portion of Exhibit 5, which specifically references the

      subject loan as being governed by the related Loan Sale Agreement and Power of Attorney.
Case 2:19-cv-00256-NT Document 35-1 Filed 12/12/19 Page 3 of 3                    PageID #: 365




               Signed by Marc R. Berninger on this 11th day of December, 2019, as his free act and

       deed.


                                                     /s/Marc R. Berninger
                                                     Marc R. Berninger



                        COMMONWEALTH OF MASSACHUSETTS

SUFFOLK , ss.                                              Dated this 11th day of December, 2019

COUNTY OF SUFFOLK

On this 11th day of December, 2019, before me, the undersigned notary public personally appeared
Marc R. Berninger, who proved to me through satisfactory evidence of identification to be the
person whose name is signed on this document, who swore or affirmed to me that the contents of
the document are truthful and accurate to the best of his knowledge and belief.


                                                     /s/John A. Doonan, Esq.
                                                     Notary Public
